Exhibit 10.8

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into as of
February 5, 2014 (the “Effective Date”), by and between Malibu Boats, Inc., a
Delaware corporation (the “Company”), and Jack Springer, an individual
(“Executive”).

RECITALS:

A. The Company desires that Executive be employed by the Company to carry out
the duties and responsibilities described below, all on the terms and conditions
hereinafter set forth.

B. Executive desires to accept such employment on such terms and conditions.

C. This Agreement shall govern the employment relationship between Executive and
the Company from and after the Effective Date, and supersedes and negates all
previous negotiations and agreements with respect to such relationship.

NOW, THEREFORE, in consideration of the above recitals incorporated herein and
the mutual covenants and promises contained herein and other valuable
consideration, the receipt and sufficiency of which is hereby expressly
acknowledged, the parties agree as follows:

1. EMPLOYMENT. The Company hereby agrees to employ Executive as Chief Executive
Officer according to the terms and conditions set forth herein, effective as of
the Effective Date. Executive shall report directly to the Company’s Board of
Directors or authorized committee thereof (the “Board”). Executive shall perform
such officer level duties and have such officer level authority and
responsibility as is usual and customary for such position, plus any additional
officer level duties as may reasonably be assigned from time to time by the
Board, including but not limited to providing services as an officer or director
to one or more of the Company’s subsidiaries or affiliates (and the compensation
for such services shall be covered exclusively by Sections 3 through 5 of this
Agreement). Executive’s duties as Chief Executive Officer shall include overall
responsibility for the management and leadership of the Company and all of its
departments and personnel, execution of the Company’s strategy and full profit
and loss responsibility. Executive hereby accepts such employment and agrees to
devote Executive’s full business time, energy and best efforts to the
performance of the Executive’s duties for the Company. Executive shall be
subject to and comply with the Company’s policies, procedures and approval
practices, as generally in effect from time-to-time.

2. EMPLOYMENT RELATIONSHIP. The “Period of Employment” under this Agreement
shall be the period that Executive remains employed by the Company. Subject to
the terms of Section 5 of this Agreement, Executive shall be employed on an
at-will basis and Executive’s employment with the Company may be terminated by
Executive or the Company at any time, with or without Cause, and with or without
advance notice.

3. COMPENSATION.

a. Base Salary. During the Period of Employment, the Company agrees to pay
Executive a base salary of Three Hundred Eighty-five Thousand dollars ($
385,000.00) per annum, less standard deductions and authorized withholdings (the
“Salary”). The Salary shall be paid in accordance with the Company’s standard
payroll practices.

 

1



--------------------------------------------------------------------------------

b. Bonus. During the Period of Employment, Executive shall be entitled to earn
an annual performance-based bonus (“Annual Bonus”) as follows:

(1) In addition to Salary, during each fiscal year of the Period of Employment,
Executive will be eligible to earn a target annual cash bonus of 75% of Salary,
if and only if Executive, the Company and its subsidiaries achieve the
performance criteria specified by the Board or the Compensation Committee (if
there is one) for such year, as determined by the Board or such Compensation
Committee (if there is one) in its sole discretion. Unless otherwise agreed to
by Executive, any such bonus amount for any year shall be earned (if awarded) on
the last day of such year and paid by the Company no later than the earlier of
(x) the date that is ten (10) business days after the Company’s receipt of its
audited financial statements for the calendar year with respect to which such
bonus has been earned and (y) December 31 of the calendar year following such
year with respect to which such bonus has been earned.

(2) To earn any Annual Bonus, Executive must be continuously and actively
employed through the end of the applicable fiscal year and the date that bonuses
are normally paid to the Company’s executives; provided, however, if Executive
is actively and continuously employed through the applicable fiscal year, but is
terminated without Cause or terminates employment for Good Reason prior to the
date that bonuses are normally paid to the Company’s executives, Executive shall
be deemed to have earned such Annual Bonus. Each Annual Bonus earned by
Executive, if any, will be due and payable no later than 75 days following the
end of the applicable fiscal year. Any Annual Bonus paid to Executive shall be
subject to applicable deductions and withholdings.

4. BENEFITS.

a. Benefits. In addition to (but without duplication of) Salary and any bonuses
payable to Executive pursuant to Section 3, Executive shall be entitled to
participate at his sole discretion in all of the Company’s employee benefit
programs for which senior executive employees of the Company are generally
eligible, subject to the terms, conditions and eligibility requirements of such
plans and benefits.

b. Vacation. Executive will be entitled to accrue vacation time, in an amount
and subject to accrual limits, in accordance with the Company’s policies and
practices for senior executives of the Company. Executive shall schedule and
take vacation at the mutual convenience of the Executive and the Company.

c. Automobile. During the Period of Employment, the Company shall, at its
option, either provide Executive with a monthly automobile allowance or, at its
cost, shall provide Executive a car that will be owned by the Company. Such
allowance or car shall be of the same amount and or quality consistent with
Company practices and made available to other executives or managers of the
Company. Insurance will be maintained and paid by the Company. Executive shall
be entitled to reimbursement for the cost of all maintenance and fuel costs
associated with Executive’s use of the automobile. Executive may use such
automotive vehicle for business and personal purposes.

d. Boat. During the Period of Employment, the Company at its cost shall provide
Executive a boat of a quality consistent with the Company’s practices and made

 

2



--------------------------------------------------------------------------------

available to other executives of the Company (of a kind and cost to be approved
by the Board) that will be owned by the Company. Insurance will be maintained
and paid by the Company. Executive shall be entitled to reimbursement for the
cost of all maintenance costs associated with Executive’s use of the boat.
Executive will be responsible for all fuel costs associated with Executive’s use
of the boat. Executive may use such boat for business and personal purposes.

e. Business Expenses. During the Period of Employment, the Company shall
reimburse Executive in the calendar year in which they are incurred for all
reasonable out-of-pocket business expenses incurred by him in the course of
performing his duties and responsibilities under this Agreement which are
consistent with the Company’s policies in effect from time to time with respect
to travel, entertainment and other business expenses, subject to the Company’s
requirements with respect to reporting and documentation of such expenses.

5. TERMINATION. Notwithstanding anything in this Agreement to the contrary,
Executive’s employment may be terminated as follows:

a. Death. Upon the death of Executive, Executive’s employment with the Company
shall terminate and the Company shall not be obligated to make any further
payments to Executive hereunder, except amounts due as Salary, any unpaid Annual
Bonus earned pursuant to Section 3(b) and accrued but unused vacation earned at
the time of Executive’s termination of employment, and reimbursement for any
documented expenses incurred prior to Executive’s termination of employment in
accordance with Section 5 hereof (collectively, the “Accrued Obligations”).

b. Disability. In the event that the Board reasonably determines in good faith
that Executive is unable to perform the essential functions of his employment
with the Company, even with reasonable accommodation that does not impose an
undue hardship on the Company, for more than ninety (90) days in any rolling
one-year period (“Disability”), unless a longer period is required by applicable
federal or state law, in which case that longer period would apply, the Board
shall have the right to terminate Executive’s employment, and the Company shall
not be obligated to make any further payments to Executive hereunder, except for
the Accrued Obligations. Executive expressly agrees that the Company shall have
the right to permanently replace Executive in the event he is terminated due to
a Disability.

c. Termination for Cause. The Board may terminate Executive’s employment at any
time immediately upon written notice to Executive for Cause.

(1) For purposes of this Agreement, “Cause” shall mean any of the following
occurring during Executive’s employment hereunder: (a) a knowing, intentional or
reckless act or omission that constitutes theft, forgery, fraud, material
dishonesty, misappropriation, breach of fiduciary duty or duty of loyalty, or
embezzlement by Executive against the Company or any of its parent, subsidiary
or affiliated entities; (b) Executive’s conviction, or plea of guilty or nolo
contendere, of a felony or any other crime involving moral turpitude;
(c) Executive knowingly or intentionally causing the Company’s financial
statements to fail to materially comply with generally accepted accounting
principles Executive’s unlawful use (including being under the influence) or
possession of any illegal drug or narcotic while on Company premises or while
performing Executive’s duties and

 

3



--------------------------------------------------------------------------------

responsibilities hereunder; (d) Executive’s willful refusal to comply with the
lawful requests made of Executive by the Board, which (if reasonably susceptible
of cure), is not fully cured within five (5) days after Executive receives
written notice from the Board detailing Executive’s willful refusal; (e) gross
negligence of Executive in the performance of his job duties, which (if
reasonably susceptible of cure), is not fully cured within 30 days after
Executive receives written notice from the Board detailing Executive’s gross
negligence; (f) a material violation by Executive of one or more Company
policies, which (if reasonably susceptible of cure), is not fully cured within
30 days after Executive receives written notice from the Board detailing
Executive’s violation(s) of Company policy; and/or (g) a material breach by
Executive of this Agreement or any other agreement with the Company, which (if
reasonably susceptible of cure), is not fully cured within 30 days after
Executive receives written notice from the Board detailing Executive’s breach of
this Agreement and/or any other agreement with the Company.

(2) In the event that the Board terminates Executive’s employment for Cause, the
Company shall not be obligated to make any further payments to Executive
hereunder, except for the Accrued Obligations.

d. Termination Without Cause.

(1) By Executive. Except as set forth in this Agreement, Executive may
voluntarily resign from his employment with the Company at any time, and for any
reason or no reason, with or without cause, after giving thirty (30) days’ prior
written notice to the Company. In the event of a voluntary resignation, the
Company may elect at its sole discretion to make the resignation of employment
effective at any time prior to the expiration of the 30-day notice period and,
upon the effective date of such resignation, the Company shall not be obligated
to make any further payments to Executive hereunder, except for the Accrued
Obligations.

(2) By Company. Notwithstanding any other provision in this Agreement, the Board
(at its sole discretion) shall have the right to terminate Executive’s
employment at any time, for any reason or no reason, immediately upon written
notice to Executive. If the Board terminates Executive’s employment pursuant to
this Section 5(d)(2) without Cause, the Company shall pay to Executive the
Accrued Obligations. In addition, if the Company terminates Executive’s
employment without Cause, subject to Executive signing (and not revoking) a
complete and general release of any and all claims in favor of the Company and
its affiliates in a form and substance satisfactory to the Company (the
“Release”) within twenty-one (21) days (or such longer period as may be required
by applicable law to obtain a complete and general release of claims) (the
“Release Execution Deadline”) after the Company provides the form of Release to
you, upon a termination of Executive’s employment by the Company without Cause,
Executive shall continue to receive his Base Salary through the end of the
applicable Severance Period (as defined below) (the “Severance Payments”) in
accordance with the Company’s standard payroll policies then in effect. Such
Release shall be in substantially the same form as attached as Exhibit A hereto,
which shall be subject to necessary changes to comply with changes in applicable
law to obtain a valid and complete general release of claims. Executive’s right
to receive and retain any of the Severance Payments is

 

4



--------------------------------------------------------------------------------

contingent upon Executive’s compliance with his continuing obligations to the
Company under the terms of this Agreement and the Release. For purposes of this
Agreement, the term “Severance Period” shall mean either (i) a period of twelve
(12) months following the effective date of the Release if Executive is
terminated without Cause after the one year anniversary of the Effective Date
and not subject to Section 5(d)(2)(ii)(A) below, or (ii) a period of twelve
(12) months following the effective date of the Release if Executive is
terminated without Cause either (A) at any time within six (6) months after a
Change in Control (as defined below) or (B) at any time on or before the
one-year anniversary of the Effective Date.

e. Termination for Good Reason. Executive may terminate employment for Good
Reason (as defined below) and upon execution and delivery by Executive of the
Release within the Release Execution Deadline, so long as Executive complies
with Executive’s obligations under this Agreement and the Release, Executive
will be entitled to receive Severance Payments through the applicable Severance
Period. For purposes of this Agreement, resigning with “Good Reason” means
Executive’s resignation from employment after the occurrence of any of the
following (without Executive’s prior written consent): (i) a material diminution
in Executive’s authority, duties or responsibilities, (ii) a material reduction
in the aggregate compensation provided to Executive unless such reduction is
concurrently made to all of the Company’s senior management, or (iii) a material
breach of any other material term of this Agreement; provided, however, that any
such condition shall not constitute “Good Reason” unless Executive provides
written notice to the Company of the condition claimed to constitute Good Reason
within thirty (30) days of the initial existence of such condition and,
thereafter, the Board fails to cure such “Good Reason” within thirty (30) days
following its receipt of such written notice from Executive, and within ten
(10) days thereafter, Executive terminates his employment for “Good Reason.” For
purposes of this Section (5)(e), the term “Severance Period” shall mean either
(x) a period of twelve (12) months following the effective date of the Release
if Executive terminates employment for Good Reason after the one year
anniversary of the Effective Date and not subject to Section 5(e)(y)(A) below,
or (y) a period of twelve (12) months following the effective date of the
Release if terminates employment for Good Reason either (A) at any time within
six (6) months after a Change in Control (as defined below) or (B) at any time
on or before the one-year anniversary of the Effective Date.

f. Change in Control. A “Change of Control” of the Company will be deemed to
have occurred upon any of the following:

(1) any individual, corporation, firm, partnership, joint venture, limited
liability company, estate, trust, business association, organization,
governmental entity or other entity (each, a “Person”) or any group of Persons
acting together which would constitute a “group” for purposes of Section 13(d)
of the Securities Exchange Act of 1934, as amended, or any successor provisions
thereto (excluding a corporation or other entity owned, directly or indirectly,
by the stockholders of the Company in substantially the same proportions as
their ownership of stock of the Company) is or becomes a Beneficial Owner of
securities of the Company representing more than fifty percent (50%) of the
combined voting power of the Company then outstanding voting securities
(excluding any Person or any group of Persons who, on the date of the
consummation of the initial public offering of common stock, is the Beneficial
Owner, directly or indirectly, of securities of the Company representing more
than fifty percent (50%) of the combined voting power of the Company’s then
outstanding voting securities); or

(2) the following individuals cease for any reason to constitute a majority of
the number of directors of the Company then serving: individuals who, on the
Effective Date, constitute the Board and any new director (other than a director

 

5



--------------------------------------------------------------------------------

whose initial assumption of office is in connection with an actual or threatened
election contest, including but not limited to a consent solicitation, relating
to an election of directors of the Company) whose appointment or election by the
Board or nomination for election by the Company’s shareholders was approved or
recommended by a vote of at least two-thirds (2/3) of the directors then still
in office who either were directors on the date of the consummation of the
initial public offering of common stock or whose appointment, election or
nomination for election was previously so approved or recommended by the
directors referred to in this clause (b); or

(3) the following individuals cease for any reason to constitute a majority of
the number of directors of the Company then serving: individuals who, on the
date of the consummation of the initial public offering of common stock,
constitute the Board and any new director (other than a director whose initial
assumption of office is in connection with an actual or threatened election
contest, including but not limited to a consent solicitation, relating to an
election of directors of the Company) whose appointment or election by the Board
or nomination for election by the Company’s shareholders was approved or
recommended by a vote of at least two-thirds (2/3) of the directors then still
in office who either were directors on the date of the consummation of the
initial public offering of common stock or whose appointment, election or
nomination for election was previously so approved or recommended by the
directors referred to in this clause (b); or

(4) there is consummated a merger or consolidation of the Company with any other
corporation or other entity, and, immediately after the consummation of such
merger or consolidation, either (x) the Board immediately prior to the merger or
consolidation does not constitute at least a majority of the board of directors
of the company surviving the merger or, if the surviving company is a
subsidiary, the ultimate parent thereof, or (y) all of the Persons who were the
respective Beneficial Owners of the voting securities of the Company immediately
prior to such merger or consolidation do not Beneficially Own, directly or
indirectly, more than fifty percent (50%) of the combined voting power of the
then outstanding voting securities of the Person resulting from such merger or
consolidation; or

(5) the shareholders of the Company approve a plan of complete liquidation or
dissolution of the Company or there is consummated an agreement or series of
related agreements for the sale or other disposition, directly or indirectly, by
the Company of all or substantially all of the Company’s assets, other than such
sale or other disposition by the Company of all or substantially all of the
Company’s assets to an entity, at least fifty percent (50%) of the combined
voting power of the voting securities of which are owned by shareholders of the
Company in substantially the same proportions as their ownership of the Company
immediately prior to such sale.

A “Beneficial Owner” of a security is a Person who directly or indirectly,
through any contract, arrangement, understanding, relationship or otherwise, has
or shares: (i) voting power, which includes the power to vote, or to direct the
voting of, such security and/or (ii) investment power, which includes the power
to dispose of, or to direct the disposition of, such security.

 

6



--------------------------------------------------------------------------------

Notwithstanding the foregoing, except with respect to clause (b) and clause
(c) above, a “Change of Control” shall not be deemed to have occurred by virtue
of the consummation of any transaction or series of integrated transactions
immediately following which the record holders of the shares of the Company
immediately prior to such transaction or series of transactions continue to have
substantially the same proportionate ownership in an entity which owns all or
substantially all of the assets of the Company immediately following such
transaction or series of transactions. For the avoidance of doubt, the
consummation of an initial public offering of stock of the Company and related
transactions shall not be deemed to be a Change of Control.

6. NONSOLICITATION/NONDISPARAGEMENT. During the Period of Employment and for a
period thereafter of three (3) years, the Participant shall not, directly or
indirectly:

a. solicit, induce or encourage any employee of the Company or any of its
affiliates or subsidiaries to terminate their employment with the Company or any
of its affiliates or subsidiaries;

b. make any defamatory public statement concerning the financial performance,
products, services, the Board or management personnel of the Company or any of
its affiliates or subsidiaries, or Executive’s employment. Nothing in this
Section 6(b) shall prohibit Executive from providing truthful testimony in any
legal, administrative or regulatory proceeding and Executive may at all times
respond truthfully to a lawfully-issued subpoena, court order or governmental
inquiry or as otherwise may be required by law, provided, however, that upon
receiving such lawfully-issued subpoena or court order, Executive shall promptly
provide, if allowed by applicable law or regulation, reasonable written notice
to Company and cooperate with the Company to the extent reasonably necessary to
protect the confidentiality of any proprietary or trade secret information of
the Company or any of its affiliates or subsidiaries, and the privacy rights of
any employee or director; or

c. use or disclose the Company’s confidential or proprietary information to
induce, attempt to induce or knowingly encourage any Customer of the Company or
any of its affiliates or subsidiaries to divert any business or income from the
Company or any of its affiliates or subsidiaries, or to stop or alter the manner
in which they are then doing business with the Company or any of its affiliates
or subsidiaries. The term “Customer” shall mean any individual or business firm
that is, or within the prior eighteen (18) months was, a customer or client of
the Company, whether or not such business was actively solicited by Executive on
behalf of the Company or any of its affiliates or subsidiaries during
Executive’s employment.

7. NONCOMPETITION. In further consideration of the compensation to be paid to
Executive hereunder, Executive acknowledges that during the course of his
employment with the Company he has and shall become familiar with the Company’s
and its subsidiaries’ trade secrets and with other Confidential Information (as
defined below) concerning the Company and its subsidiaries and that his services
have been and shall be of special, unique and extraordinary value to the Company
and its subsidiaries, and, therefore, Executive agrees that, during the Period
of Employment and for a period thereafter of one (1) year, he shall not directly
or indirectly, for himself or another person, firm, corporation, association or
other entity, as an owner, partner, participant of a joint venture, trustee,
proprietor, stockholder, member, manager, director, officer, employee,
independent contractor, capital investor, lender, consultant, advisor or
otherwise, or by lending or allowing his name or reputation to be used in
connection with, or

 

7



--------------------------------------------------------------------------------

otherwise participating in or allowing his skill, knowledge or experience to be
used in connection with, or operate, develop or own any interest in (other than
the ownership of less than five percent (5%) of the equity securities of a
publicly-traded company), or be employed by or consult with, any business or
entity that competes with the business of the Company (the “Covered Business”),
without prior approval of the Company. For purposes of this Agreement, a Covered
Business shall include, but not be limited to, the design, manufacture, or
marketing of any type of boat or watercraft, or components thereof, regardless
of physical location of such business activity.

8. INVENTIONS ASSIGNMENT AND CONFIDENTIAL INFORMATION.

a. Inventions. The Company shall own all right, title, and interest to all
ideas, concepts, know-how, techniques, processes, methods, inventions,
discoveries, developments, innovations, and improvements developed or created by
Executive, either solely or jointly with others, during the term of Executive’s
employment that: (i) are reasonably related to the Company’s business;
(ii) involve the Company’s actual or demonstrably anticipated research or
development; (iii) result from any work performed by Executive for the Company;
or (iv) incorporate any of the Confidential Information (as defined below)
(collectively, “Inventions”). Executive shall immediately and confidentially
communicate a description of any Inventions to the Company and to no other party
at any time, and if the Company so desires, Executive shall execute all
documents and instruments and do all things as may be requested by the Company
in order to forever vest all right, title and interest in such Inventions solely
in the Company and to obtain such letters of patent, copyrights, registrations
or other protections as the Company may, from time to time, desire. In addition,
Executive hereby assigns to the Company all right, title and interest of
Executive in and to any present Inventions made, devised, created, invented or
discovered, in whole or in part, by Executive.

b. Confidential Information. During the term of this Agreement and at all times
thereafter, Executive shall hold inviolate and keep secret all non-public
documents, materials, knowledge or other confidential business or technical
information of any nature whatsoever that the Company has maintained as
confidential and that has been disclosed to or developed by him or to which he
had access as a result of his employment with the Company (hereinafter referred
to as “Confidential Information”). Such Confidential Information shall include
non-public technical and business information, including, but not limited to,
inventions, research and development, engineering, products, designs,
manufacture, methods, systems, improvements, trade secrets, formulas, processes,
marketing, merchandising, selling, licensing, servicing, pricing, investors,
personnel information (including skills, compensation, experience and
performance), customer lists and preferences, records, financial information,
manuals and/or business plans and strategies. Executive agrees that all
Confidential Information shall remain the sole and absolute property of the
Company, unless such information is or becomes publicly available or disclosed
by lawful means. During the term of this Agreement, Executive shall not use,
disclose, disseminate, publish, reproduce or otherwise make available such
Confidential Information to any person, firm, corporation or other entity,
except for the purpose of performing services on behalf of the Company. Upon the
termination of Executive’s employment with the Company for any reason, Executive
shall (i) not use, disclose, disseminate, publish, reproduce or otherwise make
available such Confidential Information to any person, firm, corporation or
other entity, unless such information is or becomes publicly available or
disclosed by lawful means; (ii) return to the Company all property that belongs
to or is owned by the Company

 

8



--------------------------------------------------------------------------------

(including any computer, cell phone, personal digital assistant, keys, security
cards, etc.); and (iii) return to the Company all documents, records,
compositions, articles, devices, equipment, electronic storage devices and other
items that disclose or embody Confidential Information, including all copies or
specimens thereof (including electronic copies), whether prepared by him or by
others, unless such information is or becomes publicly available or disclosed by
lawful means.

9. ADDITIONAL ACKNOWLEDGMENTS. Executive acknowledges that the provisions of
Sections 6, 7, 8 and this Section 9 are in consideration of Executive’s
employment with the Company and other good and valuable consideration as set
forth in this Agreement. In addition, Executive agrees and acknowledges that the
restrictions contained in Sections 6, 7 and 8 and this Section 9 do not preclude
Executive from earning a livelihood, nor do they unreasonably impose limitations
on Executive’s ability to earn a living. In addition, Executive acknowledges
(x) that the business of the Company and its subsidiaries will be conducted
throughout the United States and its territories and beyond, (y) notwithstanding
the state of organization or principal office of the Company or any of its
subsidiaries or facilities, or any of their respective executives or employees
(including Executive), it is expected that the Company and its subsidiaries will
have business activities and have valuable business relationships within its
industry throughout the United States and its territories and beyond, and (z) as
part of Executive’s responsibilities, Executive will be traveling throughout the
United States and other jurisdictions where the Company and its subsidiaries
conduct business during the Period of Employment in furtherance of the Company’s
business relationships. Executive agrees and acknowledges that the potential
harm to the Company and its subsidiaries of the non-enforcement of any provision
of Sections 6, 7, 8 and this Section 9 outweighs any potential harm to Executive
of its enforcement by injunction or otherwise. Executive acknowledges that he
has carefully read this Agreement and either consulted with legal counsel of
Executive’s choosing regarding its contents or knowingly and voluntarily waived
the opportunity to do so, has given careful consideration to the restraints
imposed upon Executive by this Agreement and is in full accord as to their
necessity for the reasonable and proper protection of confidential and
proprietary information of the Company and its subsidiaries now existing or to
be developed in the future. Executive expressly acknowledges and agrees that
each and every restraint imposed by this Agreement is reasonable with respect to
subject matter, duration and geographical area.

10. SPECIFIC PERFORMANCE. In the event of the breach or a threatened breach by
Executive of any of the provisions of Section 6, 7, 8 or 9, the Company and its
subsidiaries would suffer irreparable harm and Executive acknowledges that money
damages would not be a sufficient remedy and, in addition and supplementary to
other rights and remedies existing in its favor whether under this Agreement or
under any other agreement, the Company shall be entitled to specific performance
and/or injunctive or other equitable relief from a court of competent
jurisdiction in order to enforce or prevent any violations of the provisions
hereof (without posting a bond or other security). In addition, in the event of
an alleged breach or violation by Executive of Section 6 or 7, the noncompete
Period or the nonsolicit Period, as applicable, shall be tolled until such
breach or violation has been duly cured.

11. LITIGATION/AUDIT COOPERATION. Executive agrees that following the
termination of his employment for any reason, for a period of twelve (12) months
he shall reasonably cooperate at mutually convenient times and locations in
connection with (a) the defense of, or prosecution by, the Company or any of its
affiliates with respect to any threatened or pending litigation or in any
investigation or proceeding by any governmental agency or body that relates to
any events or actions which occurred during the term of Executive’s employment
with, or service to, the Company; and (b) any audit of the financial statements
of the Company with

 

9



--------------------------------------------------------------------------------

respect to the period of time when Executive was employed by the Company as
Chief Financial Officer. The Company shall reimburse Executive for reasonable
expenses incurred by Executive in connection with such cooperation. Executive
shall be compensated for his time at a mutually agreed upon rate for any
services other than the provision of information to the Company or its counsel
and/or testifying as a witness, which he shall undertake without any
compensation up to a maximum obligation of 120 hours.

12. WAIVER OF BREACH. The waiver of any breach of any provision of this
Agreement shall not operate or be construed as a waiver of any subsequent
breach. Each and every right, remedy and power hereby granted to any party or
allowed it by law shall be cumulative and not exclusive of any other.

13. SEVERABILITY. If any of the provisions of this Agreement or the application
thereof to any party under any circumstances is adjudicated to be invalid or
unenforceable, such invalidity or unenforceability shall not affect any other
provision of this Agreement or the application thereof.

14. ENTIRE AGREEMENT. This Agreement, along with any related documents
referenced herein, constitutes the entire agreement between the parties with
respect to the subject matter hereof and supersedes and completely and
irrevocably terminates any and all other previous or contemporaneous
communications, representations, understandings, agreements, negotiations and
discussions, either oral or written, between the parties with respect to the
subject matter hereof. The parties acknowledge and agree that there are no
written or oral agreements, understandings, or representations, directly or
indirectly related to this Agreement or the employment, compensation or benefits
of Executive that are not set forth herein. By executing this Agreement,
Executive represents and warrants to the Company that Executive is not subject
to any agreement with any current or former employer or consultancy relationship
that would prohibit Executive’s acceptance of and performance of his duties and
responsibilities under the terms of this Agreement or as contemplated in the
future during Executive’s employment with the Company. Executive agrees that he
shall not share any confidential or proprietary information of any prior
employer or consultancy or individual with the Company or the Company’s
employees.

15. AMENDMENT OF AGREEMENT. This Agreement may be altered or amended in any of
its provisions only by a written agreement signed by each of the parties hereto.

16. SUCCESSORS. The Agreement shall inure to the benefit of and be binding on
the Company and its successors and assigns, as well as Executive and his estate.
Executive may not assign or delegate, in whole or in part, his duties or
obligations under this Agreement. This Agreement may be transferred and assigned
by the Company to any successor of the Company by acquisition, merger,
reorganization, amalgamation, asset sale or otherwise. Upon any assignment of
this Agreement by the Company, all obligations of the Company shall terminate,
Executive shall become employed by the assignee in accordance with the terms of
this Agreement and the term “Company” as used in this Agreement shall include
only such assignee.

17. RIGHTS CUMULATIVE. The Company’s rights under this Agreement are cumulative,
and the exercise of one right will not be deemed to preclude the exercise of any
other rights.

18. COUNTERPARTS. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument. Photographic copies of such signed
counterparts may be used in lieu of the originals for any purpose.

 

10



--------------------------------------------------------------------------------

19. CONSTRUCTION. Each party has cooperated in the drafting and preparation of
this Agreement, and therefore, the Agreement shall not be construed against
either party on the basis that any particular party was the drafter.

20. VOLUNTARY COUNSEL. Executive agrees and acknowledges that he has read and
understood this Agreement prior to signing it, has entered into this Agreement
freely and voluntarily and has been advised to seek legal counsel prior to
entering into this Agreement and has had ample opportunity to do so.

21. GOVERNING LAW. This Agreement shall be construed in accordance with, and
governed in all respects by, the internal laws of the State of Tennessee
(without giving effect to principles of conflicts of laws).

22. SECTION 409A.

a. The intent of the parties is that payments and benefits under this Agreement
comply with Internal Revenue Code Section 409A and the regulations and guidance
promulgated thereunder (collectively “Code Section 409A”) and, accordingly, to
the maximum extent permitted, this Agreement shall be interpreted to be in
compliance therewith. In no event whatsoever shall Acadia or any of the
Subsidiaries be liable for any additional tax, interest or penalty that may be
imposed on Executive by Code Section 409A or damages for failing to comply with
Code Section 409A.

b. A termination of employment shall not be deemed to have occurred for purposes
of any provision of this Agreement providing for the payment of any amounts or
benefits upon or following a termination of employment unless such termination
is also a “separation from service” within the meaning of Code Section 409A and,
for purposes of any such provision of this Agreement, references to a
“termination,” “termination of employment,” “termination of the Employment
Period” or like terms shall mean “separation from service.”

c. All expenses or other reimbursements under this Agreement shall be made on or
prior to the last day of the taxable year following the taxable year in which
such expenses were incurred by Executive (provided that if any such
reimbursements constitute taxable income to Executive, such reimbursements shall
be paid no later than March 15th of the calendar year following the calendar
year in which the expenses to be reimbursed were incurred), and no such
reimbursement or expenses eligible for reimbursement in any taxable year shall
in any way affect the expenses eligible for reimbursement in any other taxable
year.

d. For purposes of Code Section 409A, Executive’s right to receive any
installment payment pursuant to this Agreement shall be treated as a right to
receive a series of separate and distinct payments.

e. Whenever a payment under this Agreement specifies a payment period with
reference to a number of days (e.g., “payment shall be made within fifteen
(15) days following the Termination Date”), the actual date of payment within
the specified period shall be within the sole discretion of the Company.

 

11



--------------------------------------------------------------------------------

23. ARBITRATION.

a. In exchange for the benefits of the speedy, economical and impartial dispute
resolution procedure of arbitration, the Company and Executive, with the advice
and consent of their selected counsel, choose to forego their right to
resolution of their disputes in a court of law by a judge or jury, and instead
elect to treat their disputes, if any, pursuant to the Federal Arbitration Act.

b. Executive and the Company agree that any and all claims or controversies
whatsoever brought by Executive or the Company, arising out of or relating to
this Agreement, Executive’s employment with Company, or otherwise arising
between Executive and Company, will be settled by final and binding arbitration
in Knoxville, Tennessee or such other location as may be mutually agreed by
parties in accordance with the Employment Arbitration Rules and Procedures of
Judicial Arbitration and Mediation Services, Inc. (“JAMS”) then in effect. This
includes all claims whether arising in tort or contract and whether arising
under statute or common law. Such claims may include, but are not limited to,
those relating to this Agreement, wrongful termination, retaliation, harassment,
or any statutory claims under Title VII of the Civil Rights Act of 1964, the
Civil Rights Act of 1991, the Age Discrimination in Employment Act, the
Americans with Disabilities Act, or similar Federal or state statutes. In
addition, any claims arising out of the public policy of Tennessee, any claims
of wrongful termination, employment discrimination, retaliation, or harassment
of any kind, as well as any claim related to the termination or non-renewal of
this Agreement shall be arbitrated under the terms of this Agreement. The
obligation to arbitrate such claims will survive the termination of this
Agreement. To the extent permitted by law, the hearing and all filings and other
proceedings shall be treated in a private and confidential manner by the
arbitrator and all parties and representatives, and shall not be disclosed
except as necessary for any related judicial proceedings.

c. The arbitration will be conducted before an arbitrator to be mutually agreed
upon by the parties from JAMS’ panel of arbitrators. In the event that the
parties are unable to mutually agree upon the arbitrator, JAMS shall provide a
slate of five arbitrators with experience in employment law and each party shall
have the opportunity to strike two names and rank the remaining arbitrators in
order of preference. JAMS shall then select the highest ranked arbitrator to
preside over the arbitration. If JAMS is unable to provide an arbitrator who has
experience in employment law, the parties may jointly or separately petition the
court for appointment of an arbitrator with such experience. The arbitrator will
have jurisdiction to determine the arbitrability of any claim. The arbitrator
shall have the authority to grant all monetary or equitable relief (including,
without limitation, injunctive relief, ancillary costs and fees, and punitive
damages) available under state and Federal law. Judgment on any award rendered
by the arbitrator may be entered and enforced by any court having jurisdiction
thereof. In addition to any other relief awarded, the prevailing party in any
arbitration or court action covered by this Agreement, as determined by the
arbitrator or court in a final judgment or decree, shall be entitled to recover
costs, expenses, and reasonable attorneys’ fees to the extent permitted by law.

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement on the date and
year first above written.

 

MALIBU BOATS, INC. By:  

/s/ Wayne Wilson

Title:  

CFO

EXECUTIVE

/s/ Jack Springer

 

13



--------------------------------------------------------------------------------

EXHIBIT A

SETTLEMENT AND GENERAL RELEASE AGREEMENT

THIS SETTLEMENT AND GENERAL RELEASE AGREEMENT (this “Agreement”) is entered into
effective as of the              day of             , 20    , by and between
                     (“Executive”) and Malibu Boats, Inc. (the “Company”)
(hereinafter sometimes collectively referred to as the “Parties”). In
consideration of the mutual promises and covenants contained in this Agreement,
Executive and the Company contract and agree as follows:

1. BENEFITS.

a. General. The Company promises that I will receive the benefits set forth in
the employment agreement entered into with the Company effective as of
            , 20     (the “Employment Agreement”), if any, after I execute and
return this Agreement to the Company’s attorneys identified in Section 5. I
acknowledge that the Company is not otherwise required to provide me such
benefits until such conditions have been met.

b. Sufficiency of Consideration. I acknowledge and agree that the benefits to be
provided under the terms of the Agreement are sufficient consideration for
Executive’s promises set out herein and are made in confidence and in settlement
of any disputed claims for which the Company has asserted factual and
affirmative defenses and denies same in the entirety.

c. Payment. If the requirements of the Employment Agreement and this Agreement
are met, in accordance with their terms, the Company will provide payment in an
amount equal to $            , minus any applicable taxes and withholding,
payable in a lump sum as soon as administratively feasible following the end of
the Revocation Period (as described in Paragraph 14).

d. Taxes. I acknowledge that I have had the opportunity to receive, and to the
extent desired, have received independent professional advice from my own tax
advisor with respect to the tax consequences of entering into this Agreement. I
acknowledge and agree that the Company has made no representations regarding the
tax consequences of any amounts paid pursuant to this Agreement. I agree that I
will be solely and ultimately responsible for paying any federal, state or other
taxes that I may owe as a result of payments made pursuant to this Agreement. In
addition, I agree to hold the Company harmless from, and to indemnify the
Company for, any claims, demands, taxes, deficiencies, fines, penalties, levies,
assessments, executions, judgments, interest, costs, or any recoveries by any
governmental agency against the Company for any amounts claimed due on account
of this Agreement as a result of improper allocations or my failure to report
and/or pay taxes as legally required.

2. COMPLETE RELEASE.

a. General. In exchange for the Company’s promises contained in this Agreement,
I, on behalf of myself and all my heirs, successors, and assigns, agree to
irrevocably and unconditionally release any and all Claims I may now have
against the Company and other parties as set forth in this Section 2.

 

   1 of 4   

INITIALS: __________

__________



--------------------------------------------------------------------------------

b. Released Parties. The “Released Parties” are the Company, all related
companies, partnerships, subsidiaries, predecessors, and assigns, their parents
and subsidiaries, or joint ventures, and, with respect to each of them, their
predecessors and successors; and, with respect to each such entity, all of its
past and present employees, officers, directors, stockholders, owners,
representatives, assigns, attorneys, agents, insurers, employee benefit programs
(and the trustees, administrators, fiduciaries, and insurers of such programs),
and any other persons acting by, through, under or in concert with any of the
persons or entities listed in this subsection.

c. Claims Released. I understand and agree that I am releasing all known and
unknown claims, promises, causes of action, grievances, or similar rights of any
type that I may have against any Released Party, including but not limited to
any related to my employment with the Company, any other Tennessee law, Title
VII of the Civil Rights Act of 1964, the Age Discrimination in Employment Act,
the Americans with Disabilities Act, the Family and Medical Leave Act, the
Employee Retirement and Income Security Act of 1974, and all other federal,
state, or local laws or regulations prohibiting employment discrimination or
retaliation or protecting employee rights as well as claims for other tortious
or unlawful conduct (the “Claims”). I am not, however, releasing any claim that
relates to: (i) my right to enforce this Agreement; (ii) my right, if any, to
claim government-provided unemployment benefits; or (iii) any rights or claims
which may arise or accrue after I sign this Agreement.

d. Knowing and Voluntary. I represent and agree that I have thoroughly
considered all aspects of this Agreement, that I have had the opportunity to
discuss this matter with my attorney, that I have read carefully and understand
fully all of the provisions of this Agreement and that I am entering into this
Agreement voluntarily. I further understand that the Company is relying on this
and all other representations that I have made herein.

3. PROMISES.

a. Pursuit of Released Claims. Except as specifically identified above, I have
not filed or caused to be filed any lawsuit, complaint, or charge with respect
to any Claim this Agreement purports to waive, and I promise never to file or
prosecute a lawsuit or complaint based on such Claims. I promise never to seek
any damages, remedies, or other relief for myself personally (any right to which
I hereby waive) by filing or prosecuting a charge with any administrative agency
with respect to any such Claim, by instituting litigation or arbitration in
connection with my former employment. I promise to request any government agency
or other body assuming jurisdiction of any such lawsuit, complaint, or charge to
withdraw from the matter or dismiss the matter with prejudice.

b. Ownership of Claims. I have not assigned or transferred any Claim I am
releasing, nor have I purported to do so.

c. Nonadmission of Liability. I agree that this Agreement is not an admission of
guilt or wrongdoing by any Released Party and I acknowledge that the Released
Parties deny that they have engaged in wrongdoing of any kind or nature.

d. No Further Employment or Benefits. I agree that my employment with the
Company has ended, and that I forever waive and relinquish any and all claims,
rights, or interests in reinstatement or future employment that I might have in
the future with the Company or its successors, predecessors, parents,
subsidiaries, and related or affiliated entities.

 

   2 of 4   

INITIALS: __________

__________



--------------------------------------------------------------------------------

e. Confidentiality. I agree that I have not and will not disclose the underlying
facts that led up to this Agreement or the terms, amount, or existence of this
Agreement to anyone other than a member of my immediate family, attorney, or
other professional advisor and, even as to such a person, only if the person
agrees to honor this confidentiality requirement. Such a person’s violation of
this confidentiality requirement will be treated as a violation of this
Agreement by me. This subsection does not prohibit my disclosure of the terms,
amount, or existence of this Agreement to the extent necessary legally to
enforce this Agreement, nor does it prohibit disclosures to the extent otherwise
legally required. I acknowledge that the Company would be irreparably harmed if
this subsection were violated. I agree that if asked about the status of my
claims against the Company, I will agree to reply, if at all, by saying only
that all such claims have been resolved and the underlying action dismissed.

f. Company Property and Confidential Information. I agrees that I have returned
or will return, within seven (7) days from the date of this Agreement, to the
Company any and all Company property, confidential information, and originals
and/or copies of documents relating to the business of the Company. I further
agree that I will not directly or indirectly discuss or disclose to anyone, or
use for my own benefit or the benefit of anyone other than the Company, any
confidential information that I have received through my employment with the
Company. Confidential information shall include, but not be limited to, the
Company’s business plans and files, financial information, my wage and benefits
information, operations data, handbooks, manuals, notebooks, supplies, credit
cards, keys, computer hardware, computer software, disks, tapes, and any other
storage media, pagers, cameras, PDAs, cameras, reports, records, statistical
information, and any other information acquired during my employment with the
Company. I further agree that, in the event it appears that I will be compelled
by law or judicial process to disclose any such confidential information and to
avoid potential liability, I will notify the Company in writing immediately upon
my receipt of a subpoena or other legal process.

g. No Disparagement or Harm. I agree not to criticize, denigrate, or disparage
any Released Party. I agree that I will not provide or issue public statements
or take any action that would cause the Company embarrassment or otherwise cause
or contribute to the Company being held in disrepute based upon the allegations
of wrongdoing related to any Claim.

4. CONSEQUENCES OF VIOLATING PROMISES.

The parties agree to pay the reasonable attorneys’ fees and any damages that
either party may incur as a result of the other party breaching a promise it
made in this Agreement. I further agree that the Company would be irreparably
harmed by any actual or threatened violation of any of the provisions of
Section 3 of this Agreement, and that the Company will be entitled to an
injunction prohibiting me from committing any such violation. I agree to repay
all sums paid to me as described herein as a result of any breach by me of
promises made in this Agreement.

5. REVIEW AND REVOCATION.

I acknowledge and understand that I have twenty-one (21) days to review and
consider this Agreement before signing it. No discussions about, or changes to,
this Agreement will restart the running of said twenty-one (21) day period. I
understand that I may use as much of this twenty-one (21) day period as I wish
prior to signing and that I may revoke this Agreement within seven (7) days of
signing it. Revocation can be made by delivering a written notice of revocation
to                     , Waller Lansden Dortch & Davis, LLP, 511 Union Street,

 

   3 of 4   

INITIALS: __________

__________



--------------------------------------------------------------------------------

Suite 2700, Nashville, Tennessee 37219. For this revocation to be effective,
written notice must be received no later than the close of business on the
seventh day after I sign this Agreement. If I revoke this Agreement, it shall
not be effective or enforceable and I will not receive the benefits described
herein nor shall I or the Company be bound by any representations, releases or
agreements made herein.

6. MISCELLANEOUS.

a. Entire Agreement. This, in conjunction with the Employment Agreement, is the
entire agreement between the Company and me, and such agreement supersedes and
renders void any prior agreements I may have with the Company pertaining to the
subject matter hereof. This Agreement may not be modified or canceled in any
manner except by a writing signed by both an authorized Company official and me.
I acknowledge that the Company has made no representations or promises to me,
other than those in the Employment Agreement and this Agreement. If any
provision in this Agreement is found to be unenforceable, all other provisions
will remain fully enforceable. I agree to sign any documents and take other
action that is necessary in the future to implement this Agreement.

b. Successors. This Agreement binds my heirs, administrators, representatives,
executors, successors, and assigns, and will inure to the benefit of all
Released Parties and their respective heirs, administrators, representatives,
executors, successors, and assigns.

c. Interpretation. This Agreement shall be construed as a whole according to its
fair meaning. It shall not be construed strictly for or against any Released
Party or me. Unless the context indicates otherwise, the singular or plural
number shall be deemed to include the other. Captions are intended solely for
convenience of reference and shall not be used in the interpretation of this
Agreement. This Agreement shall be governed by the laws of the State of
Tennessee.

d. Counterparts. This Agreement and any amendments hereto may be executed in
multiple counterparts by the parties. Each counterpart shall be deemed an
original, but all counterparts together shall constitute one and the same
instrument.

PLEASE READ THIS AGREEMENT AND CAREFULLY CONSIDER ALL OF ITS PROVISIONS BEFORE
SIGNING: THIS SETTLEMENT AND GENERAL RELEASE INCLUDES A RELEASE OF KNOWN AND
UNKNOWN CLAIMS.

Executed this              day of             , 20    .

 

 

 

Executive

 

   4 of 4   

INITIALS: __________

__________